Cowles, J.
I concur in the reasoning and conclusions of my brother Mitchell in this case. Whenever a person carries on a regular and systematized business in this city, in which he has invested his working capital, whether such business be mercantile, manufacturing, or professional, and in such occupation or business here, spends his time at least during the regular business hours of the day, having not only his stock in business or trade here invested, but his bank account, if he kept one, kept here too, and particularly if all his ordinary business transactions take place here; such person, in my judgment, fails to come within the fair intent and meaning of our attachment laws, although his family may be actually residing in New Jersey or Connecticut, or any other State other than this, and he himself even passes all of his nights with his family. This rule would apply to all those who transact their entire business in this city, but make an adjoining State merely a place of residence for their families; and there are thousand such doing business in this city.
Process in these cases either against the person or property is as easily served as against one whose family resides on this Island. But such business, to protect the party, should be bona fide and real. * A bank account, if kept by such party, should be kept here, and the whole general course of the party’s business be essentially the same as that of any one actually a citizen, engaged in business here. When such is the case, *301attachments should not be granted, and can never become requisite.
The order refusing to set aside the attachment should be reversed, and the attachment discharged on the terms proposed by Mr. Justice Mitchell.